DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 9, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomiya et al. [U.S. Patent No. 9030287].
Regarding claim 1, Motomiya discloses a multilayer coil component comprising:
a pair of magnetic layers (e.g., 13 and 14, column 3, lines 37-42, Fig. 1-3), each disposed on one of principal surfaces of a first dielectric glass layer (e.g., 12) in which an internal conductor (e.g., 18, 19, column 3, lines 29-33) is embedded; and 

Motomiya discloses the instant claimed invention discussed above except for at least one of the pair of second dielectric glass layers having a thickness of about 10 µm to 64 µm.
However, Motomiya discloses the pair of second dielectric glass layers (e.g., 15, 16) having a thickness that can be increased or decreased (column 7, lines 7-15) according to the desired thickness to provide protective mechanical strength (column 3, lines 25-26). The thickness of dielectric glass layer 15, as seen on Fig. 2, is not even half the thickness of magnetic layer 13. Motomiya further discloses magnetic layers (e.g., layer 13 of Fig. 2 (S11) or 13-1 to 13-3 of Fig. 3) has a thickness that can be increased or decreased (column 7, lines 1-5).
Therefore, the ratio of the thickness of the one of the pair of second dielectric glass layers (e.g., 15, see Fig. 2 (S11) or 15-1 of Fig. 3) to a total thickness of one of the pair of magnetic layers (e.g., layer 13 of Fig. 2 (S11) or 13-1 to 13-3 of Fig. 3) and the one of the pair of second dielectric glass layers (e.g., 16 of Fig. 2 (S11) or 16-1 of Fig. 3) is about 0.05 to 0.35. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second dielectric glass layers and the magnetic layers with thicknesses that can be increased or decreased according to the desired thickness as taught by Motomiya to have the second dielectric glass layers provide a thickness of about 10 µm to 64 µm as claimed and provide a proportional 
Regarding claim 3, Motomiya discloses the first dielectric glass layer (e.g., 12) and the pair of second dielectric glass layers (e.g., 15, 16) contain a glass material in which a primary component is a borosilicate glass (column 5, lines 64-67 to column 6, line 1).
Regarding claim 4, Motomiya discloses the first dielectric glass layer 12 and the pair of second dielectric glass layers (e.g., 15, 16) further contain quartz (e.g., silica is also quartz, column 3, lines 20-21).
Regarding claim 9, Motomiya discloses the internal conductor (e.g., 18, 19, column 3, lines 29-33) is formed into a substantially spiral (see Figure 3). 
Regarding claim 10, Motomiya discloses the multilayer coil component (Fig. 1-3) is a multilayer common mode choke coil (column 2, lines 57-63). 
Regarding claim 18, Motomiya discloses the internal conductor (e.g., 18, 19, column 3, lines 29-33) is formed into a substantially spiral (see Figure 3).  
Regarding claim 20, Motomiya discloses the multilayer coil component (Fig. 1-3) is a multilayer common mode choke coil (column 2, lines 57-63).  

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomiya et al. [U.S. Patent No. 9030287] in view of Inuduka et al. [U.S. Patent No. 8416049].

Inuduka discloses borosilicate dielectric glass layers further contains forsterite (column 1, lines 39-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have borosilicate glass which contains forsterite as taught by Inuduka to the dielectric glass of Motomiya to provide the dielectric glass of coil component with electrical and thermal insulation for coil devices.
Regarding claim 12, Motomiya discloses the instant claimed invention discussed above except for the pair of second dielectric glass layers further contains forsterite. 
Inuduka discloses borosilicate dielectric glass layers further contains forsterite (column 1, lines 39-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have borosilicate glass which contains forsterite as taught by Inuduka to the dielectric glass of Motomiya to provide the dielectric glass of coil component with electrical and thermal insulation for coil devices.

Claims 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomiya et al. [U.S. Patent No. 9030287] in view of Odahara [U.S. Patent No. 9373435].

Odahara discloses dielectric glass layers (e.g., borosilicate glass, Table 2, column 9, lines 11-48) further containing a ferrite material containing at least Fe, Ni, Zn, and Cu.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dielectric glass layers containing ferrite as taught by Odahara to the second dielectric glass layer of Motomiya to provide the coil component with chip strength and improve the inductance value as well.
Regarding claim 7, Odahara discloses a content of the ferrite material is about 10% to 60% by volume. Borosilicate glass is about 50% to 70 % by volume, column 9, lines 37-48. Therefore, ferrite material is within 10% to 50% by volume.
Regarding claim 13, Motomiya discloses the instant claimed invention discussed above except for the pair of second dielectric glass layers further contains a ferrite material containing at least Fe, Ni, Zn, and Cu.
Odahara discloses dielectric glass layers (e.g., borosilicate glass, Table 2, column 9, lines 11-48) further contains a ferrite material containing at least Fe, Ni, Zn, and Cu.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dielectric glass layers containing ferrite as taught by Odahara to the second dielectric glass layer of Motomiya to provide the coil component with chip strength and improve inductance value as well.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomiya et al. [U.S. Patent No. 9030287] in view of Atsushi et al. [JP2009283824A].
Regarding claim 8, Motomiya discloses the instant claimed invention discussed above except for a porosity of each of the pair of magnetic layers is about 1% to 13% on an area ratio basis. 
Atsushi discloses porosity of magnetic layers 17 of coil component 10 about 3%-35% (Abstract, Paragraph 0017, Fig. 1b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic layers with porosity of about 3%-35% as taught by Atsushi to the magnetic layer of Motomiya to provide the coil component with magnetic layer that is easier to cut or dice during manufacturing and avoid chipping off. The required porosity of magnetic layer, 1%-13%, is within the disclosure of Atsushi.
Regarding claim 16, Motomiya discloses the instant claimed invention discussed above except for a porosity of each of the pair of magnetic layers is about 1% to 13% on an area ratio basis. 
Atsushi discloses porosity of magnetic layers 17 of coil component 10 is about 3%-35% (Abstract, Paragraph 0017, Fig. 1b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use magnetic layers with porosity of about 3%-35% as taught by Atsushi to the magnetic layer of Motomiya to provide the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomiya in view of Inuduka as applied to claim 5 above, and further in view of Odahara [U.S. Patent No. 9373435].
Regarding claim 14, Motomiya in view of Inuduka discloses the instant claimed invention discussed above except for the pair of second dielectric glass layers further contains a ferrite material containing at least Fe, Ni, Zn, and Cu.
Odahara discloses dielectric glass layers (e.g., borosilicate glass, Table 2, column 9, lines 11-48) further contains a ferrite material containing at least Fe, Ni, Zn, and Cu.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dielectric glass layers containing ferrite as taught by Odahara to the second dielectric glass layer of Motomiya in view of Inuduka to provide the coil component with chip strength and improve inductance value as well.
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. The Applicant argues that the drawing in Fig. 2 and 3 of Motomiya are not evidence of actual proportions when drawings are not to scale and cannot be relied on for the relative thickness of the protective layers 15, 16, magnetic layers 13, 14.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/J.S.B/           Examiner, Art Unit 2837                      




/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837